                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division



 TRUSTEES OF THE PLUMBERS AND
 PIPEFITTERS NATIONAL PENSION FUND,

                        Plaintiff,
                                                            Case No. 1;19-cv-00415-LO-MSN
         V.



 BLUE MATRIX,LLC,

                        Defendant.


                                            ORDER


       This matter comes before the Court on the Report and Recommendation(R&R)of United

States Magistrate Judge Michael S. Nachmanoff, dated June 19. 2019(Dkt. 15), on PlaintifTs

Motion for Default Judgment(Dkt. 11). Defendant did not object to the R«feR. The Court has

reviewed the Complaint, Plaintiffs Memorandum in Support of the Motion for Default

Judgment(Dkt. 12), and the supporting documents, and finds good cause to ADOPT the

findings and recommendations of Judge Nachmanoff.

       Accordingly, for the reasons cited by Judge Nachmanoff and for good cause shown.

Plaintiffs Motion for Default Judgment is GRANTED. The Clerk of Court is instructed to enter

judgment pursuant to Fed. R. Civ. P. 55 in favor of PlaintiffTrustees of the Plumbers and

Pipefitters National Pension Fund and against Defendant Blue Matrix. LLC,on Count I of the

Complaint in the amount of $37,645.39.

       It is SO ORDERED.




July     2019                                               Liam O'ocauy
Alexandria, Virginia                                        United States District Judge
